 

Exhibit 10.18

 

Used Vehicle Purchase Contract

 

Contract No.: _________

 

This used vehicle purchase contract (this “Contract”) was entered into between
the following parties on this day of ________ at ____________.

 

Seller: Original vehicle owner (“Party A”)

ID/License No.: ID No.

Address: Actual correspondence address

Telephone: Actual telephone No.

 

[img004_v1.jpg]

ID No.:

Address:

Telephone Number:

 

Registrant: JV staff (“Party C”)

ID No.: ID No.

Address: Actual correspondence address

Telephone: Actual telephone No.

 

[img005_v1.jpg]

 

License Number: 91310114MA1GTX4FXP

Legal Representative:

Registered Address:

 

After arm’s length negotiations, the Parties have entered into and inend to be
bound by the following agreement on the sale and purchase of used vehicles:

 

1.Information on the Vehicle consistent with registration information

 

1.1Basic information of the Subject Vehicle

 

1.1.1Manufacturer Brand:

 

1.1.2Model:

 

1



 

1.1.3Color:

 

1.1.4Engine displacement :

 

1.1.5Key(s):

 

1.1.6Vehicle identification number (VIN):

 

1.1.7Driving mileage:

 

The Parties hereby confirm that the above mileage is recorded on __________, and
the mileage noted when the vehicle is actually delivered to Party B may be
different due to reasons such as Party B’s test drive, relocation and completing
related procedures.

 

1.1.8Basic configuration: subject to the actual condition of the Subject
Vehicle.

 

1.2Information on registration, insurance and annual inspection of the Subject
Vehicle

 

1.2.1Registration Certificate No.:

 

1.2.2Owner of the Vehicle as set forth in the Registration Certificate:

 

1.2.3Date of initial registration: day___month______year

 

1.2.4Vehicle inspection valid until: : day___month_____year

 

2.Settlement and payment of the Subject Vehicle

 

2.1The full purchase price (“Vehicle Purchase Price”) of the Subject Vehicle is
RMB (RMB Yuan). Party B shall pay to Party A the purchase deposit for the
Subject Vehicle RMB (RMB Yuan) on the date of signing this Contract and the
remainder of the Vehicle Purchase Price shall be paid to Party A within 1
working day after the date of completion of the transfer or registration of
Subject Vehicle.

 

2.2Party B shall pay the deposit and remainder of the Vehicle Purchase Price to
the following account designated by Party A:

 

Account Name:     ________________________________________;

 

Account Bank:      ________________________________________;

 

2



 

Account No.:      ________________________________________;

 

3.Transfer and delivery of the Subject Vehicle

 

3.1Party A shall deliver the Subject Vehicle to Party B after receiving payment
in full of the Vehicle Purchase Price (“Vehicle Delivery”), and assist Party B
with processing the transfer or registration of Subject Vehicle under Party C’s
name within 2 working days after receiving payment in full of hte Vehicle
Purchase Price in accordance of Party B’s instruction. The transfer fee incurred
by the transfer or registration shall be borne by Party _____.

 

3.2Party A guarantees that the vehicle is free from accident damage, water
damage, fire, and economic disputes, and the vehicle’s registration information
is accurate and legal and that the vehicle is capable of being transferred to
Party C through normal procedures. If the vehicle is identified by the third
party as an accident-damaged vehicle, water-damaged vehicle, and the vehicle
cannot be transferred or registered through normal procedures by or before the
agreed date (day___month___year), Party B has the right to return the vehicle to
Party A; and Party A shall complete procedures for the return and refund of the
vehicle as of the date when Party B determines that one of the following has
occurred: (1) the vehicle was damaged in an accident (2) the vehicle has water
damage (3) the vehicle cannot be transferred or registered through normal
procedures, as well compensate Party B’s expenses and losses incurred
accordingly. If Party A is unable to complete the refund on the agreed date,
Party A shall pay the default penalty of 0.2% of the total amount of the Vehicle
Purchase Price to Party B for each day the refund payment is delayed following
the agreed date.

 

3.3If Party C has not yet registered the vehicle, Party B shall be responsible
for all traffic accidents and traffic violations that occur after the date of
Vehicle Delivery from day____month______year, while Party is responsible for all
of the above before the date of Vehicle Delivery.

 

3.4The user shall be responsible for problems arising from the use of vehicles
during the process of transferring the vehicle after delivery takes place.

 

3.5Party A shall hand over the vehicle’s relevant documents and materials
(including but not limited to registration certificate, driving permit, manual,
2 sets of keys and maintenance manual) to Party B within ____working days after
Party A completes the transfer.

 

3.6Party C acknowledges that Party B is the owner of the Subject Vehicle and
Party C entrusted by Party B to be registered as the owner of the Subject
Vehicle under the Vehicle Entrusting and Holding Agreement.

 

3



 

4.Technical consultation services for used vehicles

 

4.1Party D shall provide used vehicle related technical consulting services and
used vehicle system business management services (“Services”) to Party B:

 

4.2Party B shall pay service fees to Party D for the above Services in full.

 

5.Undertaking and guarantee

 

5.1Party A undertakes and guarantees that,

 

5.1.1it has the full ownership of the Subject Vehicle and the Subject Vehicle is
free from accident damage, water damage, fire, and economic disputes, and its
registration is accurate and legal.

 

5.1.2it will assist Party C with completing the transfer and/or registration
procedures of the Subject Vehicle under the direction of Party B, and it will
provide all the materials to Party B before proceeding with such procedures, and
bear full responsibility for the authenticity, validity and legality of such
materials.

 

5.2Party C undertakes and guarantees that,

 

5.2.1it will provide the necessary materials or cooperate with Party B in
handling other related matters as requested during the process of transferring
and/or registering the Subject Vehicle.

 

5.2.2it will comply with the Vehicle Entrusting and Holding Agreement

 

6.Liabilities

 

6.1Should Party A fail to provide the materials necessary for the transfer
and/or registration of the Subject Vehicle under this Contract or be reluctant
to cooperate with Party B in completing the relevant registration procedures,
which results in a delay of the transfer and registration of the Subject
Vehicle, for each day overdue, Party A shall pay liquidated damages to Party B
based on 0.5% of the Purchase Price. If the transfer and registration is overdue
for 15 consecutive days, Party B shall have the right to unilaterally terminate
this contract.

 

6.2Should Party A fail to provide the materials as required, which prevents
completion of the transfer and/or registration procedures for the Subject
Vehicle, Party B shall have the right to terminate this Contract, upon which
Party A shall pay liquidated damages to Party B equal to the greater of (i) 10%
of the Purchase Price and (ii) the actual losses suffered by Party B.

 

4



 

6.3Should Party C fail to provide the relevant materials in a timely manner or
be reluctant to cooperate with Party A in completing the relevant procedures,
which results in delay and/or prevents the transfer and/or registration of the
Subject Vehicle, Party C shall be liable for all losses caused to Party B.

 

6.4Unless otherwise provided in this contract, should a party breach its
obligations or guarantees under this contract, it shall be liable for the losses
caused to the Party C as a result of such breach.

 

7.Dispute settlement

 

7.1All disputes arising from this Contract shall be resolved by the relevant
parties through friendly negotiation in the first instance.

 

7.2If the relevant parties cannot resolve the dispute through friendly
negotiation, the dispute shall be submitted for resolution by the People’s Court
where Party D is located.

 

8.Additional provisions

 

           

 

9.Miscellaneous

 

9.1The parties hereby agree that, if the Subject Vehicle is a special vehicle
e.g. an electric car or a supercar, further agreement shall be reached in
Article 8 (Additional provisions).

 

9.2This Contract is prepared in four counterparts and each party shall hold one
counterpart, each of which has the same legal effect.

 

9.3This Contract shall be effective upon the date of signing by the parties
hereto. Any amendment or change hereto shall be made in writing by the parties
hereto and signed by the same before such amendment or change become effective.

 

[The following pages are reserved for the signatures of the Parties to the Used
Vehicle Purchase Contract.]

 

5



 

The Used Vehicle Purchase Contract was entered into between the following
Parties on this day of ________:

 

Party A: Original vehicle owner  

 

Signature of Seller/representative:    

 

Date:    

 

6



 

The Used Vehicle Purchase Contract was entered into between the following
Parties on this day of ________:

 

[img006a_v1.jpg]

 

Signature of Buyer/representative:    

 

Date:    

 

[img006_v1.jpg]

 

Signature of chief executive/representative:    

 

Date:    

 

   

 

7



 

The Used Vehicle Purchase Contract was entered into between the following
Parties on this day of _________:

 

Party C JV staff  

 

Signature:    

 

Date:    

 

8

 